                  Case 1:17-cr-00639-ER Document 10 Filed 03/30/20 Page 1 of 1
                                                  U.S. Department of Justice
        [Type text]
                                                              United States Attorney
                                                              Southern District of New York

                                                              The Silvio J. Mollo Building
                                                              One Saint Andrew’s Plaza
                                                              New York, New York 10007


                                                              March 30, 2020

        By ECF

        Honorable Edgardo Ramos
        Thurgood Marshall
        United States Courthouse
                                                                                             March 31, 2020
        40 Foley Square
        New York, NY 10007

                Re:          United States v. Kelvin Mally, 17 Cr. 639 (ER)

        Dear Judge Ramos:

               The Government writes to respectfully request an adjournment of the VOSR status
        conference currently scheduled for April 10, 2020 at 3:30 p.m. Defendant and Probation both
        consent to this request. This is the first request for an adjournment.

                The Government believes that in light of the present COVID-19 and quarantine
        environment it makes sense to adjourn the conference rather than proceed by videoconference. An
        adjournment is also warranted because the outstanding VOSR specifications with which Mr. Mally
        is charged are based on underlying state court cases that are still pending and will likely not be
        resolved before May 2020. Accordingly, the Government respectfully requests that the April 10
        status conference be rescheduled to on or after May 11, 2020. The parties are available for a
        conference on May 11, 2020, at any time other than from 2:30-3:30 p.m.


The April 10 VOSR status conference is adjourned to May 11,              Respectfully submitted,
2020, at 11:00 AM.
SO ORDERED.                                                              GEOFFREY S. BERMAN
                                                                         United States Attorney

                          March 31, 2020                      By:        _____________________________
                                                                         Sarah L. Kushner
                                                                         Assistant United States Attorney
                                                                         Southern District of New York
                                                                         (212) 637-2676
                                                                         Sarah.Kushner@usdoj.gov
        cc: Defense counsel (by ECF)
            Sonales Gonzalez, U.S. Probation Officer (by email)
